DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 11-12 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Group I, claims 1-2, 4 and 8, drawn to a nickel-coated copper foil, classified in B32B 15/01. 
Group II, claims 5-6 and 11-12, drawn to a method, classified in C25D 5/627.
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process. Specifically, the nickel layer can be sprayed or painted on (i.e., not formed by a plating process).
It is noted that Group I recites the product-by-process limitation of “plating”.  However, a product defined by the process by which it can be made is still a product claim (In re Bridgeford, 357 F.2d 679, 149 USPQ 55 (CCPA 1966)) and can be restricted from the process if the examiner can demonstrate that the product as claimed can be made by another materially different process; defining the product in terms of a process by which it is made is nothing more than a permissible technique that applicant may use to define the invention.  See MPEP 806.05(f).
Since Applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 5-6 and 11-12 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nakatsugawa (US 4,483,906) in view of Kurakata et al. (US 5,985,469) (Kurkata).
In reference to claims 1 and 2, Nakatsugawa teaches a copper clad laminated board for a printed circuit, which comprises copper foil having a nickel layer on a copper layer (copper foil material) (col. 1, lines 10-13) (corresponding to a nickel-coated copper foil; the nickel-coated copper foil comprising: a copper layer made of Cu or a Cu alloy). The surface of the copper foil is coated with a nickel plated layer (col. 3, lines 3-5); the nickel layer is formed on both sides of said copper foil (Abstract) (corresponding to an upper exposed nickel plating layer made of Ni or a Ni ally, the upper exposed nickel plating layer covering an upper surface of the copper layer
and exposing a surface opposite to a surface in contact with the copper layer; a bottom exposed
nickel plating layer made of Ni or a Ni alloy, the bottom exposed nickel plating layer covering a
bottom surface of the copper layer and exposing a surface opposite to a surface in contact with
the copper layer).
Nakatsugawa further teaches the nickel plated layer has a thickness of 0.002 to 0.8 µm (col. 3, lines 3-5; claim 1) (corresponding to the upper exposed nickel plating layer and the bottom exposed nickel plating layer having a thickness of 0.01 µm or more and less than 0.1 µm; the upper exposed nickel plating layer and the bottom exposed nickel plating layer have the thickness of 0.03 µm or more and less than 0.1 µm). The copper foil has a thickness of 35 microns (col. 5, lines 52-53), therefore it is clear the copper-clad laminated board, which comprises a copper foil and a nickel layer on each side of the copper layer, has a thickness of 35.004 to 36.6 µm (i.e., 354(2*0.002) = 35.004; 35+(2*0.8) = 36.6) (corresponding to an overall thickness of 200 µm or less).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Nakatsugawa does not explicitly teach surfaces the nickel plated layers have a L* value of 70 or more and 78 or less, an a* value of 0 or more and 4 or less and a b* value of 0 or more and 14 or less in an L*a*b* color system obtained by an SCI measurement method in accordance with JIS Z 8722, as presently claimed. 
Kurakata teaches a white decorative part having an outermost coating of a nickel alloy (col. 2, lines 14-34). The white tone of the white decorative part has a specular gloss from 70 to 100 in terms of L*, a* ranges from -10 to +10 and b* from -10 to +10 (col. 5, lines 36-42) (corresponding to a L* value of 70 or more and 78 or less, an a* value of 0 or more and 4 or less and a b* value of 0 or more and 14 or less in an L*a*b* color system). Kurakata further teaches the white tone has high lightness and warmth (col. 1, lines 64-67).
Although there is no disclosure that the test method is conformity with JIS Z 8722, given that Kurakata discloses each of the L* value, a* value and b* value as the presently claimed and absent evidence criticality how the L*, a* or b* values are measured, it is an examiner's position that color system disclosed by Kurakata to meet the claim limitation.
In light of the motivation of Kurakata, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention for the nickel plated layers of Nakatsugawa have a specular gloss from 70 to 100 in terms of L*, a* ranges from -10 to +10 and b* from -10 to +10, in order to provide the nickel plated layers with a decorative appearance and have a white tone with high lightness and warmth.
Given that Nakatsugawa in view of Kurakata teaches nickel plated layers substantially identical to the presently claimed upper exposed plating layer and bottom exposed nickel plating layer in structure and composition, it is clear that the nickel plated layers would intrinsically be
In contact with the copper layer in order to be laser weldable.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (1).
In reference to claim 4 and 8, Nakatsugawa in view of Kurakata teaches the limitations of claims 1 and 2, as discussed above. Given that the nickel plated copper foil of Nakatsugawa in view of Kurakata is substantially identical to the presently claimed nickel-coated copper foil in structure and composition, it is clear the nickel plated copper foil of Nakatsugawa in view of Kurakata would intrinsically have a volume resistivity of 2 µΩ⸱cm or less, the volume resistivity being obtained in a room temperature environment by a 4-terminal method in accordance with JIS C 2525.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
Response to Arguments
In response to amended claim 2, the previous Claim Objections are withdrawn from record.

In response to amended claim 1, the previous U.S.C. 112(b) rejections are withdrawn from record.

Applicant’s arguments with respect to the 35 U.S.C. 103 rejection over Nakatsugawa in view of Lai et al. (US 2018/0298509) (Lai) and Mizoguchi (JP WO 2016/035604), namely that “Mizoguchi describes both the XYZ color system and the L*a*b* color system, the XYZ color system and the L*a*b* color system are different color systems from each other. In addition, a Y value have green color, while an a* value have green and red and a b* value have yellow and blue. Thus, a Y value of the XYZ color system does not equal a b* value of the L*a*b* color system”, Remarks, p. 10-11 filed 10/11/2022 have been fully considered and are persuasive. Therefore, the 35 U.S.C. 103 rejection of claims 1-2, 4 and 8 over Nakatsugawa in view of Lai and Mizoguchi has been withdrawn. 

Applicants primarily argue:
“Nevertheless noted is that the burden which is shifted to applicants is to provide evidence that the claimed property is not inherent in the claimed process, i.e., show evidence that the laser weldability does not always occur in embodiments which otherwise fall within the claims scope. Even one such example is sufficient to fully rebut the inherency rejection. See Ex parte Watanabe, No. 2016-5113, 2017 BL 311735 (P.T.A.B. August 25, 2017). Such an example is clearly present in the disclosure.
In this regard, see Table 4 from the specification showing several examples where certain embodiments were not weldable, e.g., where no melting occurred to form a weld, or where a hole formed and as such no welding was achieved, etc.
Further, the specification at numerous locations explains that there are a variety of factors that affect whether an embodiment is laser weldable or not, e.g., nickel layer thickness, reflectance of the surface, laser light output, the amount of time the laser is applied, etc.”
Remarks, p. 7-8
The examiner respectfully traverses as follows:
While Table 4 shows that No.3 may be laser weldable at certain laser light input, the fact remains, No. 3 remains laser weldable, given the claim broadly recite “in order to be laser weldable”, without any limitations on the laser input.
Applicants further argue:
“In sum, Kurakata describes the L*, a*, and b* values in the L*a*b* color system. However, Kurakata describes not the L*, a*, and b* values of a nickel plating layer, but those of a gold alloy.
In addition, an object to use the L*a*b values of Kurakata is not for laser welding, but for improving decorative properties. There is no reason in the primary reference or reason or rationale for forming a decorative surface.”
Remarks, p. 10
“Nakatsugawa discloses printed circuit boards, while Kurakata discloses white decorative part.
There is no reason for one of ordinary skill in the art to spend extra resources to make a printed circuit board decorative. Simply, one would not have any motivation in doing so as the circuit board is not at least generally seen in final products, and as such, it does not make common sense to make the circuit board decorative.
In addition, Kurakata discloses the L*, a*, and b* values of the outermost layer coating which is constituted by a gold alloy.
However, Kurakata neither discloses nor suggest the L*, a*, and b* values of a nickel plating layer.
Thus, one of ordinary skill in the art cannot apply the L*, a*, and b* values of a gold alloy described in Kurakata to a nickel-coated copper foil described in Nakatsugawa. Such a change in layer elements makes the color characteristics of one to the other inapplicable.
Thus, there is no motivation to combine Nakatsugawa and Kurakata.
In addition, even if one of ordinary skill in the art combines Nakatsugawa and Kurakata, since Kurakata describes the L*, a*, and b* values of the surface of the outermost layer coating constituted by gold alloy, one of ordinary skill in the art would add a gold alloy layer on the printed circuit boards described in the Nakatsugawa and determine the L*, a*, and b* values of the gold alloy.
Furthermore, even if one of ordinary skill in the art combines Nakatsugawa and Kurakata, since the range of the L*, a*, and b* values recited in the amended claim 1 is narrow the range of the L*, a*, and b* values described in Kurakata (especially, the L* and a* values are narrow), one of ordinary skill in the art cannot derive the range of L*, a* and b* values recited in the claims herein.”
Remarks, p. 11-12
The examiner respectfully traverses as follows:
Firstly, Kurakata discloses an outermost coating formed according to a dry plating process, the outermost coating is composed of a gold-nickel alloy, wherein the proportion of the nickel in the outermost coating ranges from 20-70 atomic % (col. 2, lines 20-21, 26-27, 32-34). Therefore, it is clear that Kurakata disclose the L*, a*, and b* values of a nickel plating layer, wherein the nickel plating layer is a nickel alloy.
	Additionally, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed.Cir. 2006); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662,1685 (Fed. Cir. 2005); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991). MPEP 2144 IV.
	Secondly, the teaching of Kurakata and the motivation to combine provided by Kurakata do not exclude nickel plating having L*, a*, and b* values as presently claimed. 
	Thirdly, the fact remains that Kurakata and Nakatsugawa are both drawn to metal coated surfaces, and Kurakata provides proper motivation to combine, namely to provide a decorative appearance and have a white tone with high lightness and warmth, therefore, it is the examiner’s position that it would have been obvious to one of ordinary skill in the art to have the nickel plated layers of Nakatsugawa include a specular gloss from 70 to 100 in terms of L*, a* ranges from -10 to +10 and b* from -10 to +10, absent evidence to the contrary.
	Lastly, given that Nakatsugawa in view of Kurakata teaches ranges of the L*, a* and b* which overlap the presently claimed ranges and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.
            Therefore, it would have been obvious to one of ordinary skill in the art, absent evidence to the contrary, to have selected from the overlapping portion of the range taught by the reference, because overlapping ranges have been held to establish prima facie obviousness. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, Applicant's arguments filed 10/11/2022 have been fully considered but they are not persuasive.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Primary Examiner, Art Unit 1784